—Motion by the third-party defendant-respondent to dismiss an appeal from an order of the Supreme Court, Kings County, dated July 8, 1999, on the ground that it has been rendered academic, or, in the alternative, inter alia, to strike stated portions of the record on appeal. By decision and order on motion dated June 8, 2000, the motion was held in abeyance and referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal; it is
Ordered that the motion is denied (see, Smith v AJ Contr. Co., 277 AD2d 305 [decided herewith]). Ritter, J. P., Florio, H. Miller and Feuerstein, JJ., concur.